ELLIS, Judge:
This is a suit for the partition of the community formerly existing between plaintiff, Mary Ann Sanford and defendant, Charles W. Hair, Jr. In his answer, defendant prayed for a jury trial. Plaintiff moved to strike the demand for jury trial. After a hearing, judgment was signed ordering the demand stricken from the record. From that judgment, defendant has appealed, and plaintiff has moved to have the appeal dismissed on the ground that the judgment appealed from is a non-appealable interlocutory judgment.
The motion to dismiss is well founded. It is now settled law that a judgment denying a jury trial, which is interlocutory in nature, does not necessarily cause irreparable injury, and is therefore not appealable, in the absence of other circumstances. No such circumstances are shown in this case. Article 2083, Code of Civil Procedure; Triche v. City of Houma, 342 So.2d 1155 (La.App. 1st Cir. 1977); Guidroz v. State Farm Fire and Casualty Co., 334 So.2d 535 (La.App. 1st Cir. 1976).
The appeal is therefore dismissed, at defendant’s cost.
APPEAL DISMISSED.